                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

QUENTIN THOMPSON                           )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 18-0407-CG-M
                                           )
LT. TOLLIVER, et al.,                      )
                                           )
       Defendants.                         )

                                      ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court.

      It is ORDERED that this action be and is hereby DISMISSED without

prejudice for failure to prosecute and to obey the Court's Order.

      DONE and ORDERED this 28th day of December, 2018.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
